DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0001]: The phrase “copending applications” indicates more than one application, but only one application is cited, and the filing date of the cited copending application is missing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2009-057246 (“JP’246”).
	Claims 1-3:  JP’246 teaches a method of oxidizing carbon nanotubes (“CNT”) comprising placing a CNT in a heating furnace filled with oxidizing gas including carbon dioxide gas (JP’246, para. 0064-0069 ), heating the furnace to a temperature of 700-900oC (para. 0029 and 0077).  JP’246 general description of CNT encompasses both single-walled and multiwall CNTs.  Therefore, it would have been inherent or alternatively obvious as matter of choice to select multiwall CNT for the oxidizing method taught in JP’246.
	Claim 4:   The carbon dioxide appears to be pure absence of contradictory description.
	Claims 5-7:  The peeling and reduction in diameter of the CNT would have been necessarily resulted from the oxidizing method of JP’246 because the CNT is heated by the same oxidizing gas, i.e. carbon dioxide, at the same temperature range, i.e. 700-900oC, as claimed.  The inherent results of peeling and shrinking of the nanotube upon oxidizing with carbon dioxide are also described in US Patent 5,346,683 to Green et al, which is incorporated herein for reference.

	With regards to claims 10-12, the surface C-O bond and arrangement of the nanotubes are direct results of oxidizing a multiwalled carbon nanotube; therefore, it is expected the same results from the method of JP’246 because JP’246 method utilizes the same oxidizing gas (CO2) at the same heating same temperature (700-900oC) as the claimed method.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 22, 2021